UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of March 31, 2014 Commission File Number 333-98397 Lingo Media Corporation (Translation of registrant's name into English) 151 Bloor Street West, Suite 703, Toronto, Ontario Canada M5S 1S4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F ☒
